United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 17, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 01-31026


TRAVIS PACE

                                               Plaintiff-Appellant

                                versus


THE BOGALUSA CITY SCHOOL BOARD; LOUISIANA STATE BOARD OF
ELEMENTARY AND SECONDARY EDUCATION; THE LOUISIANA DEPARTMENT OF
EDUCATION; THE STATE OF LOUISIANA

                                               Defendants-Appellees

                               - - - - -
         Appeal from the United States District Court for the
                     Eastern District of Louisiana
                               - - - - -

                  ON PETITIONS FOR REHEARING EN BANC

         (Opinion March 24, 2003, 5 Cir., 2003, _____F.3d____)


BEFORE:     KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
            SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
            BENAVIDES, STEWART, DENNIS and PRADO, Circuit Judges.1

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petitions for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the


     1
      Judge Clement is recused and did not participate in this
decision.
court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.